FILED
                            NOT FOR PUBLICATION                             MAY 19 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

BENJAMIN HOUSTON,                                No. 08-35226

              Plaintiff - Appellee,              D.C. No. 06-CV-01123-BR (ST)

  v.
                                                 MEMORANDUM *
COUNTY OF WASHINGTON,

              Defendant - Appellant,

  and

JUAN ELENES and DAVIDSON
GREAVES, individually,

              Defendants - Appellants,

  and

MARK T. FOWLER, et al.,

              Defendants.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted April 22, 2010 **
                                 Portland, Oregon

Before: GRABER, FISHER, and M. SMITH, Circuit Judges.

      Defendants County of Washington, Deputy Juan Elenes, and Corporal

Davidson Greaves appeal the district court’s denial of their motions for summary

judgment and motions for qualified immunity. Plaintiff Benjamin Houston alleged

Fourth Amendment violations arising from a strip search while he was a detainee

at the Washington County Jail. We review de novo, Bull v. City & County of San

Francisco, 595 F.3d 964, 971 (9th Cir. 2010) (en banc), and we reverse.

      Plaintiff was arrested, brought to the Washington County Jail, strip searched,

and lodged in the jail for three days. The jail’s policy of strip searching "all

arrestees classified for custodial housing in the general population was facially

reasonable under the Fourth Amendment, notwithstanding the lack of

individualized reasonable suspicion as to the individuals searched." Id. at 982.

The district court, which did not have the benefit of the our decision in Bull,

therefore erred in granting summary judgment to Plaintiff.

      For the same reason, the district court also erred when it denied qualified

immunity to Defendants Elenes and Greaves. They are entitled to qualified


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).

                                           2
immunity because strip-searching an arrestee who is about to be lodged among the

general population of a jail is not a constitutional violation, even if no

individualized reasonable suspicion exists. Id.

      REVERSED.




                                            3